Citation Nr: 0103482	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-08 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling, with a concurrent determination that the veteran 
is unemployable due to his PTSD.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on a possible appeal from an August 1998 ratting 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The threshold question in this case is whether the veteran is 
in actual dispute with the RO's rating determinations.  Under 
38 U.S.C.A. § 7105 (West 1991), the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2000).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2000).

In a Supplemental Statement of the Case (SS0C) issued on May 
23, 2000, the RO informed the veteran that his PTSD was being 
evaluated as 70 percent disabling on a schedular basis.  
Within this SSOC, no reference was made to the fact that in a 
May 20, 2000, rating action the RO had also found the veteran 
to be 100 percent disabled due to unemployability caused by 
his PTSD, his only compensable service connected disability.  
In a May 24, 2000, communication, in an apparent effort to 
clarify the situation, the RO informed the veteran that 
individual unemployable (a 100 percent rating) had been 
granted.

In May 2000, the veteran specifically indicated disagreement 
with the SSOC issued on May 23, 2000.  It is unclear if the 
veteran at that time had received or reviewed the May 24, 
2000 communication from the RO.  Written argument was 
submitted by the veteran's representative in June 2000 and 
January 2001 does not clarify the situation.

The veteran is currently evaluated as 100 percent disabled 
due to unemployability caused by PTSD, based upon the 70 
percent schedular evaluation for his PTSD.  See 38 C.F.R. 
§§ 4.15 and 4.16 (2000).  If the veteran wishes the VA to 
address the claim of entitlement to a 100 percent schedular 
rating for PTSD without consideration of 38 C.F.R. §§ 4.15 
and 4.16, the Board must do so, even though even a grant of 
the schedular rating could not change the rate of 
compensation.  Because the Board finds the current record is 
unclear as to whether the claimant is still pursuing an 
appeal, and because of recent legislative changes must be 
considered by the RO prior to the Board's review of the issue 
of entitlement to a higher schedular rating for PTSD, this 
case is REMANDED for the following:

1.  The RO should contact the veteran and 
ask him if he wishes to continue his 
appeal regarding the claim of entitlement 
to an increased schedular evaluation for 
PTSD.  The veteran has the right to 
submit additional evidence and argument 
on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The response of the 
veteran should be in writing.  If the 
veteran indicates he is not continuing 
the appeal, the RO need only take 
appropriate action to terminate the 
appeal. 

2.  If veteran either indicates that he 
wishes to continue the appeal or he does 
not respond, the RO should request the 
veteran to identify the names, addresses 
and approximate dates of treatment for 
all health care providers who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to obtain copies of 
those treatment records that have not 
been previously secured.

3.  If the veteran continues his appeal 
or does not respond to this request for 
clarification, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed (including an additional 
examination, if warranted).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative should be provided with a 
SSOC.  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





